DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 29 August 2022.  Claims 1, 4, 7, 8, 11, 14, and 15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 August 2022 have been fully considered but they are not persuasive. Applicant argues on page 7 of the remarks that “Hussein [sic] does not teach that simultaneous dragging can occurs in two applications, and does not teach ‘moving the entire contents in the first window according to the first drag movement and moving the entire contents in the second window according to the second drag movement, while moving the entire contents in the first window…’”.   Applicant further states that “Hackborn at 0021 merely teaches ‘perform traditional touchscreen operations (e.g., dragging/flinging content, scrolling),’ but does not specify how to control a plurality of screens according to a plurality of inputs”. The examiner respectfully disagrees.
Hussain discloses “a system for processing inputs and managing a multi-user environment”, for “allowing and managing multiple touch inputs sent to multiple application windows…across all application windows”, at [0011].  Hussain further discloses “receiving inputs simultaneously, identifying applications to which each of the inputs correspond to, processing each of the inputs with respect to the identified applications and performing one or more actions based on processing the inputs”, at [0013].
Hussain discloses that the input means providing input to the system may be “gestures, body part and stylus”, at [0034], and recites recognizing gestures made on an application, at [0037].  Hussain specifies a “two finger rotate gesture action” at [0055] and a “pinch and zoom” action at [0056].  Such gestures are commonly utilized in the art.  However, Hussain does not explicitly disclose “simultaneous dragging” in two applications such that the entire content of each window is moved.  
Hackborn discloses a list of “traditional touchscreen operations”, including “dragging/flinging content”, and “scrolling”, at [0021], and “a touchscreen single-touch gesture event corresponding to movement in downward direction 81 from a first location to a second location…may cause the scrolling or movement of the displayed content in downward direction 81”, at [0071].  Thus, Hackborn discloses that dragging and/or scrolling inputs are “traditional touchscreen operations”, and that scrolling of content in an application may be executed by a single-touch gesture performed by moving an input point from a first location to a second location.  Scrolling of content is analogous to the claimed “moving the entire contents” in a window.
The examiner contends that it would have been obvious, if not expected, for the system of Hussain to utilize “traditional touchscreen operations” to interact with the displayed applications.  As Hussain discloses processing of simultaneous inputs on two applications, this would allow for two simultaneous single-touch “drag”-type scrolling gestures to be performed and processed, resulting in the scrolling of both application windows.
As a result, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US Publication 2014/0157128 A1), in view of Hackborn (US Publication 2012/0026118 A1).

	Regarding claim 1, Hussain discloses a portable communication device comprising: a touch screen display; and a processor configured to: (Hussain discloses the use of touch screen data processing devices, including portable devices such as laptops or tablets, at ¶ [0033]);
	display, via the touch screen display, a first window corresponding to a first application and a second window corresponding to a second application concurrently (Fig. 1 illustrates the execution and display of two application windows simultaneously, as disclosed at [0033]);
	while the first window and the second window are concurrently displayed, receive, via the touch screen display, a multi-touch input (a user may provide simultaneous input to two applications using input gestures, at [0034], and may provide input to a single application using a multi-touch input such as a two-finger pinch and zoom gesture, which includes two concurrent drag movements.  See [0056]); and
	based on both the first position and the second position being in the first window, enlarge or shrink contents of the first window according to the first drag movement and the second drag movement while the first window and the second window are concurrently displayed (Hussain discloses using a multi-touch input such as a two-finger pinch and zoom gesture, which includes enacting a zoom gesture for enlarging or shrinking an entire application window and its associated contents using two concurrent drag movements.  See [0056]).
	Hussain fails to explicitly disclose wherein the multi-touch input includes a concurrent first drag movement applied at a first position and moving to a third position of the touch screen display and a second drag movement applied at a second position and moving to a fourth position of the touch screen display, wherein the first position, the second position, the third position, and the fourth position are different from each other, wherein a size of the first window and a size of the second window are maintained during the pinch and zoom gesture, and based on the first position being in the first window and the second position being in the second window, moving the entire contents in the first window according to the first drag movement and moving the entire contents in the second window according to the second drag movement, while moving the entire contents in the first window while the first window and the second window are concurrently displayed and the size of the first window and the size of the second window are maintained.
	Hussain does disclose a flowchart for identifying and processing multiple simultaneous inputs, including for a plurality of applications.  See Fig. 6, and [0036].  Hussain is silent with particular respect to which gestures may be processed, but does note that the invention may be practiced using well-known methods, at [0031].
	Hackborn discloses techniques for mapping trackpad interactions to touchscreen events, similar to the input tracking of Hussain.  Furthermore, Hackborn discloses “traditional touchscreen operations”, such as “dragging/flinging content, scrolling”, at [0021], performing a pinch and zoom gesture to zoom in and zoom out on content, at [0086], and wherein “a touchscreen single-touch gesture event corresponding to movement in downward direction 81 from a first location to a second location…may cause the scrolling or movement of the displayed content in downward direction 81”, at [0071].  
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the multitouch user interface of Hussain to include traditional touchscreen operations and further multitouch operations as in Hackborn.  Such a combination amounts to combining prior art elements according to known methods to yield predictable results.

	Regarding claim 4, Hussain and Hackborn disclose wherein the first position and the second position are in the first window and the first drag movement and the second drag movement is identified as a pinch-in gesture (the pinch and zoom gesture of Hussain and Hackborn are known to utilize two points of contact and the subsequent dragging in relation to those points of contact to implement the gesture.  See Hussain, [0056] and Hackborn, [0086]).

	Regarding claim 7, Hussain and Hackborn disclose wherein movement of the entire contents of the second window occurs independently of movements of the entire contents of the first window (Hussain discloses processing inputs corresponding to their related application, as seen in the flowchart of Fig. 6.  Hackborn discloses dragging and/or scrolling of content, at [0021].  As a result, any scrolling operation on one window would occur independently of movements of the other).

	Claims 8 and 15 recite limitations analogous in scope to those of claim 1, and as a result are rejected under similar rationale.

Claim 11 recites limitations analogous in scope to those of claim 4, and as a result is rejected under similar rationale.

	Claim 14 recites limitations analogous in scope to those of claim 7, and as a result is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145